       Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

STEVE BULLOCK, in his official
capacity as Governor of Montana;

                                  Plaintiff,
vs.                                                  Case No. 4:20-cv-00079

UNITED STATES POSTAL                                 The Honorable Brian Morris,
SERVICE; and LOUIS DEJOY, in his                     Chief Judge
official capacity as Postmaster General

                              Defendants.

                   JOINT STIPULATION TO STAY CASE
                 IN LIGHT OF SETTLEMENT AGREEMENT

      On this 14th day of October, 2020, the Parties, by and through their

undersigned counsel, hereby stipulate and agree to stay this case in light of the

agreement between the parties to settle. See attached Settlement Agreement.

Accordingly, the Parties move this Court to vacate the October 15, 2020

hearing, and to stay all deadlines in this proceeding pending further motion of

the parties and/or the entry of a stipulation of dismissal. As provided in the attached

Settlement Agreement, this Court retains jurisdiction to enforce the terms of this

agreement until the dismissal of this case in accordance with the Parties’

agreement.




                                           1
       Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 2 of 9



      Respectfully submitted,

Date: October 14, 2020            /s/ Raphael Graybill
                                  RAPHAEL GRAYBILL
                                  Chief Legal Counsel
                                  RYLEE SOMMERS-FLANAGAN
                                  Deputy Legal Counsel
                                  Office of the Governor
                                  P.O. Box 200801
                                  Helena, MT 59620-0801
                                  (406) 444-3179

                                  Counsel for Plaintiff Governor Bullock

                                  JEFFREY BOSSERT CLARK
                                  Acting Assistant Attorney General

                                  ERIC WOMACK
                                  Assistant Branch Director, Federal Programs
                                  Branch

                                  /s/ John Robinson
                                  JOSEPH E. BORSON
                                  KUNTAL V. CHOLERA
                                  ALEXIS ECHOLS
                                  DENA M. ROTH
                                  JOHN ROBINSON
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, NW
                                  Washington, D.C. 20005
                                  (202) 616-8489
                                  john.j.robinson@usdoj.gov

                                  Attorneys for Defendants




                                    2
        Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 3 of 9



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 STEVE BULLOCK, in his official
 capacity as Governor of Montana;

                                 Plaintiff,
 vs.                                                Case No. 4:20-cv-00079

 UNITED STATES POSTAL                               The Honorable Brian Morris,
 SERVICE; and LOUIS DEJOY, in his                   Chief Judge
 official capacity as Postmaster General

                              Defendants.

                              PROPOSED ORDER

       Pursuant to the parties’ stipulation, it is hereby ORDERED that the October

15, 2020 hearing is VACATED; it is further ORDERED that all deadlines in this action

are STAYED pending further Order of the Court or the dismissal of this action.




                                       The Honorable Brian Morris
                                       United States District Chief Judge




                                           3
        Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 4 of 9



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 STEVE BULLOCK, in his official
 capacity as Governor of Montana;

                                  Plaintiff,
 vs.                                                  Case No. 4:20-cv-00079

 UNITED STATES POSTAL                                 The Honorable Brian Morris,
 SERVICE; and LOUIS DEJOY, in his                     Chief Judge
 official capacity as Postmaster General

                               Defendants.

                                   AGREEMENT

       WHEREAS Plaintiff has brought this suit seeking to enjoin certain operational

changes allegedly implemented by the United States Postal Service (“USPS”), so that

such changes would not affect the 2020 November Election.

       WHEREAS Defendants have implemented Operating Instructions and

Supplemental Guidance making clear that the operational changes of which Plaintiff

complains have been and will be resolved until after the 2020 November Election.

       WHEREAS the Parties have reached agreement on a means to postpone this

lawsuit and potentially reduce the cost and burden of additional litigation.

       The Parties therefore enter into the following agreement:

       1.    Defendants shall comply with the “Clarifying Operational Instructions”

   issued on September 21, 2020, and attached hereto as Exhibit A. These include,

                                           4
         Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 5 of 9



    but are not limited to, restrictions on the reductions of retail hours, the removal of

    collection boxes, the closure or consolidation of mail processing facilities, and the

    removal of mail sorting machines; establishing the policy that “late or extra trips

    that are reasonably necessary to complete timely mail delivery [are] not to be

    unreasonably restricted or prohibited”; providing that overtime is not to be banned

    or newly restricted; and permitting hiring for Craft positions pursuant to the

    applicable collective bargaining agreement, subject to the time limitations provided

    in Paragraph 7.

       2.      Defendants shall comply with the “Additional Resources for Election

    Mail Beginning October 1” issued on September 25, 2020, and attached hereto as

    Exhibit B, subject to the time limitations provided in Paragraph 7.

       3.      Defendants shall prioritize the delivery of Election Mail1 in a timely

    manner consistent with the long-standing practices of the United States Postal

    Service.

       4.      Defendants shall simultaneously provide Plaintiff with copies of any

    reporting submissions made to Judge McHugh, Judge Bastian, or Judge Marrero,

    as required by the Orders entered by federal district courts on September 28, 2020


1
  For purposes of this Agreement, the term “Election Mail” shall refer to any item
mailed to or from authorized election officials that enables citizens to participate in
the voting process, including but not limited to voter registration materials, absentee
or mail-in ballot applications, polling place notifications, blank ballots, and completed
ballots.
                                             5
     Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 6 of 9



(ECF No. 63) in Commonwealth of Pennsylvania v. DeJoy et al.; No. 2:20-CV-

04096 (E.D. Pa. Sept. 28, 2020) (McHugh, J.) (attached hereto as Exhibit C), on

September 17 and October 2, (ECF Nos. 81 and 90) in Washington v. Trump et

al.; No. 20-CV-03127 (E.D. Wa. Sept. 17 and Oct. 2, 2020) (Bastian, J.) (attached

hereto as Exhibits D and E), and on September 21 and 25, (ECF Nos. 49 and 57)

in Jones v. U.S. Postal Service et al.; No. 20-CV-6516 (S.D.N.Y. Sept. 21 and 25,

2020) (Marrero, J.) (attached hereto as Exhibits F and G).

   5.     This Court shall retain jurisdiction over this matter to ensure that

Defendants comply with any directives it issues and this Agreement.

   6.     Prior to bringing any dispute regarding compliance with the Court’s

directives and this Agreement to the Court’s attention, Plaintiff shall submit written

notice alleging a breach of this Agreement to counsel for Defendants by email.

Such notice shall specify precisely the basis for the alleged breach, and shall

describe with particularity all of the facts and circumstances supporting such claim.

Defendants shall have a period of forty-eight (48) hours after the receipt of such

notice described herein to take appropriate action to resolve the alleged claim.

Plaintiff may not bring any dispute regarding an alleged breach to the Court until

the expiration of the forty-eight (48) hour period.

   7.     The Parties agree that they shall jointly move that all deadlines in this

action shall be stayed during the period that this Agreement is in effect. The Parties


                                        6
     Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 7 of 9



further agree that they will voluntarily dismiss this action without prejudice on

November 30, 2020, so long as there are no unresolved disputes pending on that

date as to Defendants’ compliance with the Court’s directives and this Agreement

which were brought by Plaintiff in accordance with Paragraph 6, supra. As of the

date of the dismissal of this action, all obligations under this Agreement expire

concurrent with the dismissal of this action.

   8.     Nothing in this Settlement Agreement shall constitute or be construed to

constitute an admission of any wrongdoing or liability by Defendants, an admission

by Defendants of the truth of any allegations or the validity of any claim asserted

in this Action, or a concession or admission by Defendants of any fault or omission

of any act or failure to act.

   9.     Each Party shall bear its own costs, fees, and expenses.

   10.    The terms of the numbered paragraphs of this Settlement Agreement

constitute the entire Settlement Agreement of the Parties, and no statement,

remark, agreement, or understanding, oral or written, that is not contained herein

shall be recognized or enforced.

   11.    The Parties acknowledge that this Settlement Agreement constitutes a

negotiated compromise. The Parties agree that any rule of construction under

which any terms or latent ambiguities are construed against the drafter of a legal

document shall not apply to this Settlement Agreement. This Settlement


                                        7
     Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 8 of 9



Agreement shall be construed in a manner to ensure its consistency with federal

law. Nothing contained in this Settlement Agreement shall impose upon

Defendants any duty, obligation, or requirement, the performance of which would

be inconsistent with federal statutes, rules, or regulations in effect at the time of

such performance.




                                        8
      Case 4:20-cv-00079-BMM Document 38 Filed 10/14/20 Page 9 of 9




       12.   This Settlement Agreement may be executed in counterparts, each of

   which shall be deemed an original, and all of which together shall be deemed one

   and the same instrument.

For the Parties:

Date: October 14, 2020
                               ~
                               Chief Legal Counsel
                               RYLEE SOMMERS-FLANAGAN
                               Deputy Legal Counsel
                               Office of the Governor
                               P.O. Box 200801
                               Helena, MT 59620-0801
                               (406) 444-3179
                               Counsel for Plaintiff Goven10r Bullock

                               JEFFREY BOSSERT CLARK
                               Acting Assistant Attorney General

                               ERICvVOMACK
                               Assistant Branch Director, Federal Programs
                               Branc


                               J SEPH E. BORSON
                               KUNTAL V. CHOLERA
                               ALEXIS ECHOLS
                               DENAM.ROTH
                               JOHN ROBINSON
                               Trial Attorney
                               U.S. Department ofJustice
                               Civil Division, Federal Programs Branch
                               1100 L Street, NW
                               Washington, D.C. 20005
                               (202) 616-8489
                               john.j.robinson@usdoj.gov

                                        9
